Citation Nr: 1227873	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which granted an increased 20 percent rating for service-connected residuals of bilateral inguinal hernias, status post repair, effective November 15, 2005, and denied entitlement to a TDIU.  

The Board remanded the case for further development in September 2009.  The Board denied the appeal for an increased rating in February 2011, and remanded the issue of entitlement to a TDIU for extraschedular consideration.  Therefore, the issue of entitlement to an increased rating for residuals of bilateral inguinal hernias, status post repair, is no longer before the Board.  All other development has been completed and the appeal for a TDIU is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of bilateral inguinal hernias, status post repair, rated 20 percent disabling; he has no other service-connected disabilities. 

2.  The Veteran has not worked full-time since a July 1995 due to nonservice-connected psychiatric disabilities.

3.  The competent, credible and probative evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability alone.

4.  The record does not present any unusual factors that might serve as a predicate for a finding of unemployability.





CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for a TDIU, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  An April 2011 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2011 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of these notices, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notice in April 2011, and by readjudicating the claim in an August 2006 statement of the case (SOC) and September 2009 and November 2010 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) medical records, VA examinations, lay evidence, and a December 2009 RO hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in December 2005 and December 2009 to address his service-connected bilateral inguinal hernia and his claim for a TDIU, respectively.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and the December 2009 VA examination contains a discussion of the effects of the Veteran's service-connected disability on his ability to work, and contains a rational for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  

Recent correspondences, specifically, an April 2012 SSOC and a May 2012 letter notifying the Veteran that his appeal had been returned to the Board, were sent to the Veteran's last two address of record but were returned as undeliverable.  No forwarding address was provided.  The Board notes that a copy of the April 2012 SSOC was also sent to the Veteran's representative.  The Veteran has not submitted a change of address form to VA and had not otherwise informed VA of his whereabouts.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of a medical inquiry.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Because the April 2012 SSOC was sent, according to procedure, to the Veteran's address of record at that time and a copy was sent to his authorized representative, and because the Veteran has not provided VA with a current valid mailing address, the Board finds that no further action is required by VA to fulfill its duty to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

The Veteran contends that he is unemployable due to a bilateral inguinal hernia, and has indicated that his symptoms have prevented him from being able to perform his previous work.  

The Veteran is service-connected residuals of a bilateral inguinal hernia, status post repair, rated 20 percent disabling.  The Veteran is not currently service-connected for any other disabilities.  The Veteran does not have a single service-connected disability ratable at 60 percent or more, or two or more separately rated disabilities with a combined rating to 70 percent or more; therefore, he does not meet the threshold requirements for a TDIU.  Because the Veteran's combined rating fail to meet the schedular percentage standards of section 4.16(a), his claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  

The present claim was referred to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation.  Under 38 C.F.R. § 4.16(b), if a claimant's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the claimant is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In March 2012, the Director of Compensation Service denied entitlement to a TDIU on an extra-schedular basis.  Because the claim for entitlement for a total rating on an extraschedular basis has already been reviewed and denied by the Director of the Compensation and Pension Service, the Board may consider, de novo, whether an extraschedular evaluation is warranted. 

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2011).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2011).  

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Based on the evidence of record, the Board finds that it is not factually ascertainable that the Veteran was unemployable due to his service-connected disability alone at any time during the course of this appeal.

The record shows that the Veteran was last employed full time as a truck driver in 1995.  The Veteran contends in various statements, that he is unemployable due to his service-connected bilateral inguinal hernia.  He reported that he has worked in manual labor since his discharge from service and could no longer work in his trade.  In a February 2005 statement, the Veteran reported that he worked at a job doing roofing in 1990, but that he got a hernia.  Thereafter, he got a job as a concrete cutter, and got a double hernia.  

The evidence of record indicates that the Veteran is permanently disabled due to nonservice-connected psychiatric disabilities and that he is in receipt of SSA benefits for nonservice-connected psychiatric disabilities.  While SSA records are dated prior to the rating period on appeal, the Board finds that they are probative with regard to the Veteran's history of unemployability.  SSA records show that the Veteran was awarded SSA disability from July 1995 for a primary diagnosis of organic mental disorders, and a secondary diagnosis of affective disorders.  In the SSA decision, the Veteran was found to be unable to perform his past relevant work due to a combination of non-exertional, mental impairments.  Findings from the SSA decision show that vocational expert opined that the Veteran appeared to be physically capable of returning to his past jobs, but that his mental problems would preclude most if not all substantial gainful work, and that a State Agency determined that the Veteran's combination of severe, nonexertional, mental impairments precluded him from performing even a sedentary level of work activity on a sustained or constant basis.  VA treatment records associated with the SSA decision show the Veteran had several inpatient psychiatric hospitalizations in 1995 for schizoaffective disorder and substance addiction.  

A December 2005 VA examination shows that the Veteran was diagnosed with a recurrent right inguinal hernia by his primary care provider after working with concrete during the past summer.  The Veteran reported, in a separate statement, that he had worked at Kibber Concrete for one week from September 2005 to November 2005.  During examination, the Veteran reported increasing inguinal pain with lifting or exertion.  He did not take medication for pain, as it was usually short-lived.  The Veteran had pain with bearing down in both inguinal regions.  These hernias reduced spontaneously when the Veteran relaxed.  

VA treatment records show that a staged open hernia repair was recommended and surgery was scheduled.  In January 2007, prior to bilateral inguinal hernia repair surgery, the Veteran discussed the risks and benefits with his VA surgeon.  The Veteran refused surgery upon being advised of the possibility of testicular damage or loss.  The surgeon explained that it was only a possibility, but still the Veteran did not wish to face that risk and declined surgery.   

The Veteran was afforded a comprehensive VA examination in December 2009 in order to assess his occupational impairment due to his service-connected disability.  The Veteran indicated that he would not consider a surgical hernia repair.  A physical examination was completed.  The Veteran's previous occupations included work in paving and as a truck driver.  He was noted to be unemployed due to a combination of physical and psychiatric problems, including inguinal hernias, depression, and bipolar disorder.  The VA examiner diagnosed bilateral inguinal hernias, recurrent, post past surgical repairs.  Both hernias could be repaired via surgery, according to the examiner.  The Veteran's disability was noted to have no effects on usual daily activities of feeding, bathing, dressing, toileting, and grooming; mild effects on shopping and traveling; and moderate effects on chores, exercise and recreation.  The Veteran had difficulty with any home chores that involved lifting over 20 pounds, carrying, squatting, and bending.  

The VA examiner opined that the Veteran's right and left inguinal hernias would impact the ability to lift and carry on a regular basis anything greater than 10 to 15 pounds, and on an intermittent basis anything over 20 to 25 pounds.  Climbing ladders, frequent climbing of stairs, and frequent squatting would be restricted.  The VA examiner opined that sedentary occupational activities would not be restricted based on the Veteran's examination and results.  The VA examiner provided a rational for the opinion, noting that the physical activities that were restricted were well known to cause pain in persons with inguinal hernias, and increased the risk of enlarging the hernia with the potential for strangulation or other complications.  The examiner stated, however, that the degree of herniation present on the Veteran's examination would not be expected to interfere with purely sedentary jobs.  

VA and private treatment records and SSA records show that the Veteran is totally disabled due to nonservice-connected psychiatric disabilities.  A December 2009 VA examination shows that the Veteran's service-connected bilateral inguinal hernias, alone, do not preclude sedentary employment.  

Lay evidence has been provided by the Veteran in this case during the course of his VA examinations.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology and with respect to his work history.  He is competent to provide such statements.  The Veteran's symptoms have been considered by VA examiners in evaluating the effect of his service-connected disability on occupational employment.  While the Veteran is competent to describe the severity of his disability; the Board finds that the Veteran is not entirely credible in this regard.  The Veteran has reported, in conjunction with his claim, that he is disabled due to his service-connected bilateral inguinal hernias, which prevent him from doing past in roofing and concrete; however, aside from doing one week of concrete work in 2005, the Veteran most recent job was that of a truck driver.  The record clearly indicates that the Veteran was working up until 1995 as a truck driver, and that he had worked for the same company in that occupation for five or six years prior to becoming unemployed.  The Veteran reported, in conjunction with his present claim, that he could not perform past work as roofer due to his hernias, and reported that he was unemployed due to his hernias prior to receiving SSA disability benefits.  This is inconsistent with a statement made in support of his SSA claim, in which the Veteran reported that he could no longer work as a roofer due to nonservice-connected headaches and dizziness.  It is also inconsistent with a statements made in conjunction with his SSA claim and during the course of his psychiatric treatment in 1995, where the Veteran reported being employed full time as a truck driver until July 1995, and where indicated that he was not able to work due to psychiatric problems and problems with substance abuse.  The record shows that the Veteran has provided inconsistent statements with regard to his employment history and the reasons for his unemployability.  Therefore, the Board finds that while the Veteran may be competent to report his symptomatology, generally, due to his service-connected disability; he is not credible in assessing its severity, nor is he competent determine whether or not he is able to secure and follow a substantially gainful occupation by reason of his service-connected disability alone.  In light of the inconsistencies between the Veteran's statements and objective findings in the medical record, the Board will accord more probative weight to the objective medical evidence of record in this case. 

The Board finds that the December 2009 VA opinion provides the most probative evidence of record with respect to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability alone.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The December 2009 VA examiner reviewed the Veteran's claims file, provided a discussion of his medical history and functional impairments as it relates to his service-connected bilateral inguinal hernia, and examined the Veteran.  The VA examiner found that sedentary occupational activities would not be restricted based on the degree of herniation found on examination.  The VA examiner did note that the Veteran would be restricted in his ability to lift and carry, climb ladders, squat, and climb stairs.  The VA examiner ultimately found, however, that the Veteran was capable of sedentary employment based on his service-connected condition alone.  The examiner provided reasons and bases for his opinion based on the Veteran's examination as noted above.  The Board finds that the December 2009 VA opinion is probative, and that it shows that the Veteran would be capable of performing sedentary employment, based on the limitations imposed by his service-connected disability alone. 

In light of the foregoing, the Board finds that it is not factually ascertainable that the Veteran is unable to obtain and maintain gainful employment due to his service-connected residuals of a bilateral inguinal hernia, status post repair, alone at any time during the course of this appeal, and the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability. 

Overall, the evidence of record does not indicate that the Veteran's service-connected disability, even when considered together, is of such a severity that they would render the Veteran unemployable.  Instead, the evidence shows that the Veteran has significant nonservice-connected psychiatric disabilities have a significant impact on the Veteran's ability to perform occupational activities.  No persuasive medical evidence is of record to the effect that he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disability. 

The Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  Although the Board does not dispute the Veteran experiences some impairment due to his service-connected disability, this appears to be adequately reflected by the current schedular rating of 20 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran's service-connected disability has not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his condition would render him individually unable to follow any substantially gainful occupation.  The Board notes, in this regard, that the record shows that the Veteran has had the option to have surgery for reduction of his bilateral inguinal hernia, but has declined such treatment.  There is no indication of hospitalization regarding the condition since the claim for TDIU was submitted.   

For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability alone, and Veteran's disability does not present any unusual factors in this case to warrant an extraschedular rating.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


